HUTCHESON, Circuit Judge
(specially concurring).
I agree with the majority that the policy insured, not. against loss or damage to property, but against legal liability for its loss or damage. I agree with them, too, that plaintiff’s declaration contains no allegation that the property has been lost or damaged, and therefore fails “to allege a legal liability for loss or damage to property while in the hands of the carrier.” I therefore concur in affirming the judgment. I also concur in affirming it without prejudice to a better suit.
I do not, however, concur with what is said in the opinion as to the right of plaintiff to enforce the policy in its own name if the carrier has become liable to it for loss or damage within the policy provisions. This point was not at all argued before us. Appellant did not make this claim. Its insistence was that the subject-matter covered by the policy sued on was property, and that as the owner of the property it had the right, under the “For whom it may concern”' clause, to sue. The majority now say that, though not loss of property but legal liability for its loss was the subject-matter covered by the insurance, that clause enables plaintiff to sue.
I understand the general rule to be: “In order to be covered by a policy issued for the account of whom it may concern, it must appear that the person claiming the benefit of the insurance has an. insurable interest in the subject-matter covered by the insurance.” Lowery v. Conn. Fire Ins. Co. (C.C.A.) 70 F.(2d) 324, 325.
I am unwilling, where, as here, it is not necessary to do so, without having heard argument on the point and a more careful consideration of it than I have unaided been able to give, to decide that one situated as plaintiff is has an insurable interest in the legal liability of the carrier for loss or damage.
I therefore concur in the result, neither concurring nor dissenting on this-point, reserving my opinion on it until it comes before us in a way requiring, decision.